


110 HR 6314 IH: Fulfilling the Potential of Women in

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6314
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Honda, Ms. Berkley,
			 Ms. Hirono,
			 Mr. Reyes,
			 Mr. Baird, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To increase awareness of the existence of and to overcome
		  gender bias in academic science and engineering through research and training,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fulfilling the Potential of Women in
			 Academic Science and Engineering Act of 2008.
		2.FindingsThe Congress finds the following:
			(1)In
			 its 2007 report, Beyond Bias and Barriers, the National Academies state that,
			 to maintain its scientific and engineering leadership amid increasing economic
			 and educational globalization, the United States must aggressively pursue the
			 innovative capacity of all of its people—women and men.
			(2)Women make up an
			 increasing proportion of science and engineering majors at all institutions of
			 higher education, including at top-rated programs such as those at the
			 Massachusetts Institute of Technology where women make up 51 percent of its
			 science undergraduates and 35 percent of its engineering undergraduates.
			(3)Despite this
			 progress, however, women still receive only 20 percent of all bachelor’s
			 degrees awarded in engineering and physics.
			(4)For women to
			 participate to their full potential across all science and engineering fields,
			 they must see a career path that allows them to reach their full intellectual
			 potential; much remains to be done to achieve that goal.
			(5)The Federal
			 Government provides over 60 percent of research funding at institutions of
			 higher education.
			(6)Women are a small
			 portion of the science and engineering faculty members at major research
			 universities, and they typically receive fewer institutional resources for
			 their research activities than their male colleagues.
			(7)Unintentional
			 biases and outmoded institutional structures are hindering the access and
			 advancement of women in science and engineering.
			(8)Women hold a small
			 portion of leadership positions in our institutions of higher education,
			 scientific and professional societies, and honorary organizations.
			(9)Neither our
			 institutions of higher education nor our Nation can afford such underuse of
			 precious human capital in science and engineering.
			3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)DirectorThe
			 term Director means the Director of the Office of Science and
			 Technology Policy in the Executive Office of the President, acting through the
			 National Science and Technology Council.
			(2)Federal science
			 agencyThe term Federal science agency means any
			 Federal agency that is responsible for at least 2 percent of the total Federal
			 obligation for research and development at institutions of higher education,
			 according to the most recent data available from the National Science
			 Foundation.
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			4.Workshops to
			 enhance gender equity in academic science and engineering
			(a)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Director shall develop a
			 uniform policy for each Federal science agency to carry out a program of
			 workshops that educate program officers, members of grant review panels,
			 institution of higher education mathematics, science, and engineering
			 department chairs, and other federally funded researchers about methods that
			 minimize the effects of gender bias in evaluation of Federal research grants
			 and in the related academic advancement of actual and potential recipients of
			 these grants including hiring, tenure, promotion and selection for any honor
			 based in part on the recipient’s research record.
			(b)Interagency
			 CoordinationThe Director shall ensure that programs of workshops
			 across the Federal science agencies are coordinated and supported jointly as
			 appropriate. As part of this process, the Director shall ensure that at least 1
			 workshop is supported every 2 years among the Federal science agencies in each
			 of the major science and engineering disciplines supported by those agencies.
			(c)Scientific and
			 Professional SocietiesFederal science agencies may carry out the
			 program of workshops under this section by making grants to eligible
			 organizations. In addition to any other organizations made eligible by the
			 Federal science agencies, the following organizations are eligible for grants
			 under this section:
				(1)Nonprofit
			 scientific and professional societies and organizations that represent one or
			 more science and engineering disciplines.
				(2)Nonprofit
			 organizations that have the primary mission of advancing the participation of
			 women in science and engineering.
				(d)Characteristics
			 of WorkshopsThe workshops shall have the following
			 characteristics:
				(1)Invitees to
			 workshops shall include at least—
					(A)the chairs of departments in the relevant
			 discipline from at least the top 50 institutions of higher education, as
			 determined by the amount of Federal research and development funds obligated to
			 each institution of higher education in the prior year based on data available
			 from the National Science Foundation;
					(B)members of any
			 standing research grant review panel appointed by the Federal science agencies
			 in the relevant discipline;
					(C)in the case of
			 major science and engineering disciplines supported by the Department of
			 Energy, the individuals from each of the Department of Energy National
			 Laboratories with personnel management responsibilities comparable to those of
			 an institution of higher education department chair; and
					(D)Federal science
			 agency program officers in the relevant discipline, other than program officers
			 that participate in comparable workshops organized and run specifically for
			 that agency’s program officers.
					(2)Activities at the workshops shall include
			 research presentations and interactive discussions or other activities that
			 increase the awareness of the existence of gender bias in the grant-making
			 process and the development of the academic record necessary to qualify as a
			 grant recipient including recruitment, hiring, tenure review, promotion, and
			 other forms of formal recognition of individual achievement and provide
			 strategies to overcome such bias.
				(3)Research
			 presentations and other workshop programs, as appropriate, shall include a
			 discussion of the unique challenges faced by women from historically
			 underrepresented groups.
				(4)Workshop programs
			 shall include information on best practices and the value of mentoring
			 undergraduate and graduate women students as well as outreach to girls earlier
			 in their science, technology, engineering, and mathematics education.
				(e)Report
				(1)In
			 generalNot later than 5
			 years after the date of enactment of this Act, the Director shall transmit to
			 the Committee on Science and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 evaluating the impact of the program carried out under this section to reduce
			 gender bias towards women engaged in research funded by the Federal Government.
			 The Director shall include in this report any recommendations for improving the
			 evaluation process described in paragraph (2).
				(2)Minimum Criteria
			 for EvaluationIn determining the effectiveness of the program,
			 the Director shall consider, at a minimum—
					(A)the rates of
			 participation by invitees in the workshops authorized under this
			 section;
					(B)the results of
			 attitudinal surveys conducted on workshop participants before and after the
			 workshops;
					(C)any institutional
			 policy or practice changes reported by participants from institutions of higher
			 education; and
					(D)for institution of higher education
			 department chairs and Department of Energy National Laboratory employees who
			 participated in at least 1 workshop 3 or more years prior to the due date for
			 the report, trends in the data for the department represented by the chair or
			 employee including—
						(i)the number and percent of women
			 faculty;
						(ii)the
			 number and percent of women in tenure-track positions by rank;
						(iii)tenure promotion
			 outcomes by gender;
						(iv)years in rank by
			 gender;
						(v)time
			 at institution by gender;
						(vi)attrition by
			 gender;
						(vii)the number of
			 women who are in nontenure-track positions, including teaching and
			 research;
						(viii)the number and
			 percent of women faculty in endowed or named chairs; and
						(ix)the
			 number and percent of women faculty on promotion and tenure committees.
						(f)Minimizing
			 CostsTo the extent practicable, workshops shall be held in
			 conjunction with national or regional disciplinary meetings to minimize costs
			 associated with participant travel.
			(g)Authorization of
			 AppropriationsEach Federal science agency is authorized to
			 contribute funds, from funds which are otherwise authorized, to support the
			 workshop and evaluation requirements under this section, including—
				(1)providing grants
			 to organizations, including the organizations identified under subsection (c),
			 to plan and organize the workshops; and
				(2)reimbursing the
			 travel and lodging costs of invited speakers and workshop participants.
				5.Extended research
			 grant support and interim technical support for caregivers
			(a)Policies for
			 CaregiversNot later than 6
			 months after the date of enactment of this Act, the Director shall develop a
			 uniform policy to—
				(1)extend the period
			 of grant support for federally funded researchers who have caregiving
			 responsibilities; and
				(2)provide funding
			 for interim technical staff support for federally funded researchers who take a
			 leave of absence for caregiving responsibilities.
				(b)ReportUpon
			 developing the policy required under subsection (a), the Director shall
			 transmit a copy of the policy to the Committee on Science and Technology of the
			 House of Representatives and to the Committee on Commerce, Science, and
			 Transportation of the Senate.
			6.Collection of
			 data on Federal research grants
			(a)In
			 GeneralEach Federal science agency shall collect standardized
			 annual composite information on demographics, field, award type and budget
			 request, review score, and funding outcome for all applications for research
			 and development grants to institutions of higher education supported by that
			 agency.
			(b)Reporting of
			 Data
				(1)The Director shall
			 establish a policy to ensure uniformity and standardization of data collection
			 required under subsection (a).
				(2)Not later than
			 June 30, 2010, and annually thereafter, each Federal science agency shall
			 submit data collected under subsection (a) to the National Science Foundation.
				(3)The National
			 Science Foundation shall be responsible for storing and publishing all of the
			 grant data submitted under paragraph (2) in conjunction with the biennial
			 report required under section 37 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885d).
				7.Publication of
			 list of institutional participation in workshops to enhance gender equity in
			 academic science and engineeringThe Director, on the basis of data reported
			 by the Federal science agencies, shall publish annually a list of institutions
			 of higher education science and engineering departments represented by
			 individuals who attend the workshops described in section 4. The list shall be
			 publicly available through the website of the Office of Science and Technology
			 Policy. Any institution of higher education science and engineering department
			 that is publicized on the list may publicize its receipt of such recognition on
			 its website, in printed materials, or through other means.
		
